DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 14 are pending in the instant application.
Election/Restrictions
Applicant’s election of Group I (claims 1 – 9), drawn towards a method for preventing or treating a disease or disorder that is associated with the MrgX2 receptor comprising administering to a subject in need thereof a therapeutically effective amount of an MrgX2 antagonist according to general formula (A), in the reply filed on November 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The instant claims 15 – 17 have been cancelled. Hence, the new Group II is claims 10 – 14. Claims 10 – 14 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards a non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant specifically elects the compounds B-40 and B-41 as presented below:

    PNG
    media_image1.png
    306
    269
    media_image1.png
    Greyscale


K means =O, W means –CR1=, and L means –R2; wherein, R1 and R2 are each C2 and C3 alkyl respectively;
X means –N= and Y means –NR3; wherein, R3 is –H; and
R9 and R10 together with the carbon atoms to which they are attached form a phenyl ring substituted with two –F or two –Cl.

	Expanded Search: The compound as elected by the Applicant is found to be free of prior art. Therefore, search has been further expanded to include the scope, wherein:
K means =O, W means –CR1=, and L means –R2;
R1 is –C5-alkyl or –C2-alkyl-phenyl;
R2 is –C1-alkyl;
X means –N= and Y means –NR3; wherein, R3 is –H; and 
R9 and R10 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring; or a phenyl ring substituted with R5, R6, R7 and R8; wherein, R5, R6, R7 and R8 are each –H.

	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Information Disclosure Statement
The information disclosure statement filed on January 24, 2020 has been considered by the examiner.

Claim Objections
Claims 1, 3 – 5 and 7 are objected to because of the following informalities:
	Claims 1 and 3 – 5:
The instant claims are directed towards the MrgX2 antagonist according to general formula (A) (instant claim 1); formula (B) (instant claim 3); formula (C) (instant claim 4); and formulae (I), (II), (III), (IV), (V), (VI), (VII), (VIIII), (IX), (X), (XI), and (XII) (instant claim 5). However, the structures for each of said formulae are illegible. Specifically, the nitrogen atom(s) and each of the cited variables in the formulae are improperly printed. Applicant is requested to amend the instant claims to correct the structures for each of the formulae in the instant claims.

	Claim 7:
Page 14, line 5: The claim recites the phrase “(III) C-67 to C-87 and the physiologically acceptable salts thereof” (emphasis added). However, the claim recites an additional compound C-88 (page 16). It is noted that said compound was inadvertently not included in the above phrase. Applicant is requested to amend the phrase to recite ““(III) C-67 to C-88 and the physiologically acceptable salts thereof” in the instant claim.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the instant claim recites the broad recitation (see, page 4 line 23) “pain”, and the claim also recites (see, page 4 lines 23-24) the phrase “especially acute, nociceptive, neuropathic or chronic pain, inflammatory pain or itch” (emphasis added), which is the narrower statement of the range/limitation.
	Similarly, the instant claim also recites (see, page 4 line 26) the term “learning and memory disorders”, and the claim further recites (see, page 4 line 27) the recitation “(as a nootropic)”, which is the narrower statement of the above limitation.
	Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, Examiner has considered the broader limitations “pain” and “learning and memory disorders”. Applicant is requested to amend the instant claim to delete one of the limitations for each of the terms in order to overcome the rejection.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the instant claim recites the definitions of the variables R5, R6, R7 and R8 (see, page 9 lines 4-5) “R5, R6, R7 and R8 independently of one another mean –H, –CH3, –OH, –OCH3, –F, –Cl, –Br or –CN …”, and the claim also recites the phrases following the term “preferably” (see, page 9 lines 5-12) “R5 means –H or –CH3”, “R6 means –H, –CH3, –OH, –OCH3, –F, –Cl, –Br or –CN”, “R7 means –H, –CH3, –F, –Cl, –Br, –CN, –OCH3, or –OH”, “R8 means –H”, and “R6 and R7 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring”, which are the narrower statements of said variables.
	Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, Examiner has considered the broader interpretation of the variables R5, R6, R7 and R8. Applicant is requested to amend the instant claim to delete the language following the term “preferably” for each of the variables in order to overcome the rejection.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the instant claim recites the compounds B-49 (page 11), B-51 (page 12), B-54 (page 12), and B-48 (page 14), and the claim also recites the phrases “preferably ca. 1:1”, “preferably ca. 1:1.5”, “preferably ca. 1.5:1”, and “preferably ca. 1:2” respectively, which are the narrower statement of said compounds.
	Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, Examiner has considered the broader interpretation of the compounds B-49, B-51, B-54, and B-48. Applicant is requested to amend the instant claim to delete the “preferably” language for each of the compounds in order to overcome the rejection.

Improper Markush Group Rejection
Claims 1 – 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share 
The Markush grouping of the compounds of general formulae (A), (B) and (C) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The instant claims are drawn towards a method for preventing or treating a disease or disorder that is associated with the MrgX2 receptor comprising administering to a subject in need thereof a therapeutically effective amount of an MrgX2 antagonist according to general formula (A), (B) and (C) as presented below:

    PNG
    media_image2.png
    239
    249
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    215
    268
    media_image3.png
    Greyscale
	      
    PNG
    media_image4.png
    215
    276
    media_image4.png
    Greyscale

	The compounds of the formulae (A), (B) and (C) do not share a substantial feature. For example, consider the following compounds (A-1), (B-58) and (B-59) which fall under the scope of Formula (A).

    PNG
    media_image5.png
    247
    228
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    224
    287
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    224
    347
    media_image7.png
    Greyscale


In the compounds above, variable X is independently selected from –NR4, –N=, or –O- respectively; Y is independently selected from –N=, –S–, or –N= respectively; R9 and R10 independently of one another mean –H (compound A-1); or R9 and R10 together with the carbon atoms to which they are attached form a phenyl ring (compounds B-58 and B-59).
	Variable K can be further selected from =O, =S, =NH, –R2, or –R1. Further, variables R1 and R2 can be selected from a broad range of –H; –C1-6-alkyl; –C1-6-cycloalkyl; –phenyl; –C1-6-alkyl-phenyl; heteroaryl (thienyl, furanyl and pyrrolyl); –C(=O)OH; –C(=O)O-C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –NH2; –S-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R1 and R2 together with the atoms to which they are attached form a six membered saturated unsubstituted alicyclic ring.
	Similarly, variables R9 and R10 can be selected from a broad range of –H; –C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R9 and R10 together with the carbon atoms to which they are attached form a phenyl ring optionally substituted with R5, R6, R7 and R8.
	The variables R6 and R7 can be further selected from –H; –C1-6-alkyl; –CN; –OH; –O-C1-6-alkyl; –F; –Cl; –Br; or –I; OR R6 and R7 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring.
	For at least the above reasons, the compounds of instant formulae (A), (B) and (C) encompass a wide variety of chemical species which do not share any substantial structural similarity between the species and would not be expected to be commonly useful as MrgX2 antagonists to prevent or treat a disease or disorder.


Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2017168137 A1 (Pavlov) in view of the publication: Chen et al., J Neurosci Res., 2009 May 15; 87(7): pp. 1522-1531 (Chen).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Pavlov teaches (see, page 21 lines 6-12) a method for the treatment and prevention of neurodegenerative disorders, specifically Alzheimer’s disease, and other dementias, Parkinson’s disease and amyotrophic lateral sclerosis, comprising administering to a patient in need thereof a therapeutically effective amount of the compounds 25 (instant compound A-12) and 45 (instant compound A-14) (see, Table 1) as presented below:

    PNG
    media_image8.png
    131
    347
    media_image8.png
    Greyscale

	wherein:
K means =O, W means –CR1=, and L means –R2;
wherein, R1 is –C5-alkyl (compound 25) or –C2-alkyl-phenyl (compound 45) respectively; and each R2 is –C1-alkyl;
X means –N= and Y means –NR3; wherein, R3 is –H; and
R9 and R10 together with the carbon atoms to which they are attached form an unsubstituted phenyl ring; or a phenyl ring substituted with R5, R6, R7 and R8; wherein, R5, R6, R7 and R8 are each –H.

	The instant claim 8 is drawn towards the method according to claim 1, wherein the MrgX2 antagonist is administered orally. Pavlov teaches (see, page 22 lines 21-22) that the compound and the composition comprising said compound can be administered orally.
see, page 24 lines 10-13) that the treatment may comprise administration of said compounds and compositions comprising said compounds in a single daily dose, or the total daily dosage may be administered in divided doses of two, three or four times daily.
Ascertaining the differences between the prior art and the claims at issue.
	Pavlov does not explicitly teach the method wherein, the neurodegenerative disorders are associated with the MrgX2 receptor, as recited in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Chen teaches (see, page 1523, left column, third paragraph) that the nuclear protein, MRG15, is critical for the regulation between proliferation and differentiation of neural stem/progenitor cells and for the proper development of central nervous system. Chen also states (see, page 1530, right column, second paragraph) that the inhibition of MRG15 protein lead to Alzheimer’s disease and that the protein, MRGX, is considered a mammalian homolog of MRG15. Thus, it would be expected that Alzheimer’s disease would also be associated with the regulation/ deregulation of the MRGX protein. Therefore, it would have been obvious to a person having ordinary skill in the art to routinely experiment with the regulation of the MRGX protein in order to treat Alzheimer’s disease.
	Hence, WIPO Publication 2017168137 A1 and the publication: Chen et al., J Neurosci Res., 2009 May 15; 87(7): pp. 1522-1531 render the instant claims 1 – 9 prima facie obvious.

Conclusion
Claims 1 – 9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626